04/14/2022



                                                                             Case Number: OP 22-0184




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   OP 22-0184

MICHAEL DUNNE,

         Petitioner,
                                                          GRANT OF MOTION TO
                                                            PROCEED WITHOUT
    v.
                                                        PAYMENT OF FILING FEE
JIM SALMONSEN,

         Respondent,


     Motion to proceed without payment of the filing fee in this matter is
  GRANTED.

     DATED:    April 14, 2022.




                                          BOWEN GREENWOOD
                                          Clerk of the Supreme Court